DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Requirement for Restriction of 07/22/2021.  Claims 1 has been amended and no claims added.  Claims 1, 6 and 57-61 have been amended, claims 18-55 cancelled and claims 62-66 added.  Claims 1-17 and 56-66 are currently pending in the instant Application.
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 and 55-61 in the reply filed on 07/22/2021 is acknowledged.
Claim Objections
Claims 4-17, 62, 63 and 67 are objected to because of the following informalities:  Claims 4-6, 8, 9, 14-17, 62, 63 and 67 each recites “The method of Claim […] which includes”.  Examiner respectfully points out that it appears that a recitation of “The method of Claim […] including” would be more conventional.  Similarly, each of claims 7 and 10-13 recites “The method of Claim […] which comprises”.  Examiner respectfully points out that it appears that a recitation of “The method of Claim […] comprising” would be more conventional.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reset actuator” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 64 claims  63 and 65 due to dependence from claims 62 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 62 and 64 recites “venting the metering chamber to atmosphere for a time period which is 30 seconds or more, one minute or more, two minutes or more, one hour, more than one hour, 24 hours or more than 24 hours”.  A step of venting for a numerically defined duration is not recited in the original disclosure.  It is noted that exemplary opening of a metering chamber for seconds is recited in the first paragraph  of Page 24 of the 

Claims 7, 15-17, 61, 62 and 65 and claims 63 and 66 due to dependence from claims 62 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "at least one said opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that antecedent claim 1 recites “an opening” in line 6 thereof thus provides antecedent basis for a single opening however does not provide antecedent basis for “at least one opening” such as might comprise multiple openings.  For the purposes of examination it is assumed that the “at least one opening” of claim 7 is intended to be one and the same as the “opening” of claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16, 62 and 65 each recite the broad recitation “30 seconds or more”, and the claim also recite two minutes or more, one hour or more, 24 hours or more than 24 hours” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a 
Regarding claims 15, 17, and 61 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further the meaning of “such as 1, 1, 1, 2-tretrfluoroethane” in the context of an HFA is unclear as the subset of HFA referred to by the clause is unclear, for instance as to whether referring to a chemical properties or pharmacological effect, and of beclomethasone dipropionate of tiotropium bromide in the context of active ingredient is similarly unclear as to whether referring to a chemical properties or pharmacological effect.  For the purposes of examination it is assumed that the limitations of the “such as” clauses are not intended to be required by the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-17 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twyman US 2008/0087688.
Regarding claim 1, Twyman discloses method (use of a metering valve of Figure 1 as per Paragraphs 12 and 43) of metering inhalable substances (as per Paragraph 28) in a metering valve (10 of Figure 1 as per Paragraph 43) of a canister (the recited container of Paragraph 43) for a medicament  providing the metering valve (providing 10 as per Paragraph 43)  with a metering chamber (13) and valve stem (11) extending from the metering chamber (as depicted in Figure 1, 11 transfixing 13 and extending outward of 28) to an interior reservoir (bulk storage volume of the pressurized container as per Paragraphs 51 -52, Figure 1-2) of the canister, with the valve stem defining a communication path (from the container to 13 via passage space 24 and slots 40 as per Paragraph 49) between the metering chamber and the interior reservoir (fluid flowing to 13 via 40 as per Paragraphs 49 and 51), the communication path including an opening (one unit of slots 40) configured to permit flow between a transfer space (passage 24) inside the valve stem and the interior reservoir; and orienting the interior reservoir (24 being radially inward as shown in Figure 1)  above the metering chamber (to the right of the metering chamber as depicted in Figure 1 such as would be above the meriting chamber in the inverted orientation of Paragraph 55) and replacing gas such as air located within the metering chamber with liquid from the interior reservoir (filling 13 via 40 as per Paragraph 54).
Regarding claim 2, the opening is configured (40 being a slot through a wall of 11 leading from the interior to 13) to permit flow in a direction (from 24 to 13, effectively downward in the recited inverted orientation of paragraph 55) with an axial component along the valve stem (generally along the longitudinal axis of 11) directly between the transfer space inside the valve stem and the interior reservoir (fluid flowing from the reservoir to 13 via 40 and 24). 
Regarding claim 3, the replacing gas located in the metering chamber with liquid from the interior reservoir includes flowing liquid under pressure (as per paragraph 2) through the opening (as per Paragraphs 49 and 51), along the valve stem (40 and 24 being formed along 11) to a portion of the communication path (40 adjacent 13) communicating with the metering chamber (as per Paragraph 49).
Regarding claim 4, said method includes flowing gas from the metering chamber (via 22 in Figure 1 as per Paragraph 45), in a direction (From left to right as depicted in Figure 1, as when emptying 
Regarding claim 5, said method includes providing the opening as an elongated opening (40 being a slot thus an elongated opening, and elongated along the axis of 11 as shown in Figure 1).
Regarding claim 6, said method includes providing a second opening (a second unit of 40 as depicted in Figure 1 and as per Paragraph 48) to the communication path diametrically opposed to the first said opening (Paragraph 48).
Regarding claim 7, said method comprises providing the valve stem with at least one said opening into the interior reservoir (4 as per Paragraph 48) as having an axially oriented opening portion (the radially outwait opening of 40) which is oriented facing directly axially (as shown in Figure 1 by the elongated slot form of 40) along a longitudinal axis of the valve stem (the central longitudinal axis of 11) into the interior reservoir (as per Paragraphs 49 and 51), and which includes flowing liquid into the metering chamber via said axially oriented opening portion (Paragraph 51).
Regarding claim 8, said method includes venting the metering chamber to atmosphere (movement of the valve stem assembly 11 into the dispensing position as per Paragraph 49 thus venting by providing an outlet to atmosphere) via a valve stem block and/or nozzle (outer end 19, effectively a nozzle as per Paragraph 52).
Regarding claim 14, said method includes providing the inhalable substances as including at least one propellant (134a HFA as per Paragraphs 10 and 2).
Regarding claim 15, said method includes providing at least one said propellant as a hydrofluoroalkane
Regarding claim 16, said method includes providing at least one propellant with a surface tension at 25°C of about 6 to 10 mN/m (134a HFA as per Paragraph 10).
Regarding claim 17, said method includes providing the inhalable substances as including an active ingredient (as per Paragraphs 10 and 31) in suspension or in solution (Paragraph 10), such as beclomethasone dipropionate or tiotropium bromide (Paragraph 31).
Regarding claim 56, Twyman discloses a method of treating a respiratory disease or disorder (treatment of asthma as per Paragraph 31) to administer a therapeutically effective amount of one or more active ingredients (Paragraph 31), the method including carrying out the method of Claim 1 (as detailed above regarding claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 57, 58, 60, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Twyman as applied to claims 1 and 56 above in view of Bowman et al., US 2008/0156321.
Regarding claim 9, said method includes operating the metering valve and canister within a medicament inhaler (as per Paragraph 28) and holding the valve stem depressed relative to the canister (movement of the valve stem assembly 11 into the dispensing position as per Paragraph 49) with the metering chamber vented to atmosphere (13 communicating with 22 to discharge as per Paragraphs 53 and 54) so as at least partially to permit substances within the metering chamber to vaporize (as per Paragraph 2). Twyman does not disclose permitting atmospheric air to enter the metering chamber.
Bowman teaches an analogous inhaler (Abstract) and further teaches that a breath actuated inhaler (BAI) will actuate dispensing from an inhaler canister (Figure 3, 20 as per Paragraph 37) having a metering valve (recited in Paragraph 62 of Bowman)  in response to an inhalation breath (Abstract and as per Paragraph 55-60; Figure 4-6). Bowman further teaches that the actuation mechanism operates in response to inhalation by a user, ensuring that a dose of medicament dispensed on actuation of the canister is supplied whilst the user is inhaling, which is particularly useful for those users who may find it difficult to coordinate the dispensing of a dose of medicament (as per Paragraph 3). Bowman further teaches a canister fire system (1 in Figure 8a, as per Paragraphs 47 and 48 including mouthpiece cap 2, closable to permit extension of the valve stem 24 relative to the canister 22, as per Paragraph 39, 46, 55-61 Figure 4-9 of Bowman) (i.e., actuation mechanism) for ejecting inhalable substances from the inhaler in response to airflow by closing communication between the metering chamber (that recited in paragraph 39 of Bowman) and the interior reservoir (the interior of 22 in Figure 3, as per Paragraph 39) and opening communication between the metering chamber and atmosphere (as per Paragraph 39, 46, 55-60, Figure 4-9). Bowman further teaches that the actuation mechanism operates in response to inhalation by a user, ensuring that a dose of medicament dispensed on actuation of the canister is supplied whilst the user is inhaling, which is particularly useful for those users who may find it difficult to co-ordinate the dispensing of a dose of medicament (as per Paragraph 3). 
Bowman and Twyman are analogous in that both are from the field of administration via metered dose inhalers.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Twyman to be performed by the inhaler of Bowman including the fire system including mouthpiece cap as taught by Bowman such that it is a breath actuated inhaler as taught by Bowman. It is noted that the actuation mechanism of permitting atmospheric air to enter the metering chamber. Furthermore, when the valve stem is reset the atmospheric air in the metering chamber 13 of Twyman would be trapped due to the discharge port 21 and hollow section 22 with an open upper end 9 no longer being in fluid communication with the metering chamber 13 as shown in Twyman’s Figures 1 and 3. Thus, it would have been obvious to one of ordinary skill in the art that in the non-dispensing position atmospheric air located within the metering chamber 13 of Twyman is replaced with liquid from the interior reservoir in order to provide consistent dosing from the metering valve to the patient (as per Paragraph 5, 11-12,  52; Figure 1-4). Further , it would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 10, said method of the modified Twyman as detailed above comprises providing the medicament inhaler as a breath actuated inhaler (that of Bowman in the modified Twyman, as per the Abstract and as Paragraph 55-60 of Bowman) and which includes, in response to air flow (Paragraph 55-6 of Bowman), firing the canister by closing communication between the metering chamber and interior reservoir (as per Paragraphs 53 and 54 of Twyman) and opening communication between the metering chamber and atmosphere, the valve stem being held depressed after firing (as per Paragraphs 53 and 54 of Twyman).
Regarding claim 11, said method of the modified Twyman comprises resetting the inhaler to a reset configuration (the non-dispensing position as per Paragraph 54 of Twyman) with a reset actuator (mouthpiece cap 2 of Bowman, for a mouthpiece 60 of the inhaler 100, the mouthpiece cap 2 being closable to permit extension of the valve stem 24 relative to the canister 22, the mouthpiece cap 2 optionally being hingedly connected to a main housing of the inhaler for camming 110 engagement with at least one drive rod 180 as per Paragraph 39, 46, 55-61 Figure 4-9 of Bowman) so as to close communication between the metering chamber and atmosphere (as in the non-dispensing position of Paragraph 54 of Twyman) and open communication between the metering chamber and the interior reservoir (Paragraph 52 of Twyman), and by carrying out the orienting of the interior reservoir above the metering chamber while the inhaler is in the reset configuration
Regarding claim 12, said method comprises providing the reset actuator as dust cap or a mouthpiece cap (2 of Bowman, a mouthpiece cap in the modified Twyman as detailed regarding claim 9) for the inhaler and in which closing the cap (2 of Bowman in the modified Twyman as detailed regarding claim 9 above) resets the inhaler (the mouthpiece cap 2 being closable to permit extension of the valve stem 24 relative to the canister 22, the mouthpiece cap 2 optionally being hingedly connected to a main housing of the inhaler for camming 110 engagement with at least one drive rod 180 as per Paragraph 39, 46, 55-61 Figure 4-9 of Bowman).
Regarding claim 13, said method comprises providing the medicament inhaler as a metered dose inhaler (Paragraph 39 of Bowman) and which includes applying a force to the canister to hold the valve stem depressed (Paragraph 49 of Twyman); and which includes subsequently releasing the canister to extend the valve stem (Paragraphs 50 and 51 of Twyman) and carrying out the orienting of the interior reservoir above the metering chamber (Paragraph 55 of Twyman).

Regarding claim 57, Twyman does not disclose a breath- actuated inhaler and the step of actuating the inhaler comprises inhaling through the inhaler.
Bowman teaches an analogous inhaler (Abstract) and further teaches that a breath actuated inhaler (BAI) will actuate dispensing from an inhaler canister (Figure 3, 20 as per Paragraph 37) having a metering valve (recited in Paragraph 62 of Bowman)  in response to an inhalation breath (Abstract and as per Paragraph 55-60; Figure 4-6). Bowman further teaches that the actuation mechanism operates in response to inhalation by a user, ensuring that a dose of medicament dispensed on actuation of the canister is supplied whilst the user is inhaling, which is particularly useful for those users who may find it difficult to coordinate the dispensing of a dose of medicament (as per Paragraph 3). Bowman further teaches a canister fire system (1 in Figure 8a, as per Paragraphs 47 and 48) (i.e., actuation mechanism) for ejecting inhalable substances from the inhaler in response to airflow by closing communication 
Bowman and Twyman are analogous in that both are from the field of administration via metered dose inhalers.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Twyman to be performed by a breath- actuated inhaler and the step of actuating the inhaler comprises inhaling through the inhaler of Bowman.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Twyman in view of Bowman with an inhaler having canister fire system because the actuation mechanism operates in response to inhalation by a user, ensuring that a dose of medicament dispensed on actuation of the canister is supplied whilst the user is inhaling, which is particularly useful for those users who may find it difficult to co-ordinate the dispensing of a dose of medicament.
Regarding claim 58, the respiratory disease or disorder is asthma (as per Paragraph 31 of Twyman).
Regarding claim 60, the one or more active ingredients comprise a corticosteroid (prednisolone as per Paragraph 28 of Twyman).
Regarding claim 61 the one or more active ingredients comprise beclomethasone dipropionate or tiotropium bromide (Paragraph 31 of Twyman).

Regarding claim 64, the inhaler of Twyman comprises: a canister (the recited container of Paragraph 43) having an interior reservoir (bulk storage volume of the pressurized container as per Paragraphs 51 -52, Figure 1-2) containing pressurized inhalable substances including fluid (as per Paragraph 2); a metering valve (10 I Figure 1 of Twyman as per Paragraph 43) including a metering chamber (13 taken to include 21) and a valve stem (11) defining a communication path between the metering chamber and the interior reservoir (from the container to 13 via passage space 24 and slots 40 as per Paragraph 49), the communication path including an opening (one unit of slots 40) configured to permit flow between a transfer space (passage 24) inside the valve stem and the interior reservoir, the reservoir arranged for orientation (24 being radially inward as shown in Figure 1)  above the metering chamber (to the right of the metering chamber as depicted in Figure 1 such as would be above the meriting chamber in the inverted orientation of Paragraph 55) gas located within the metering chamber is replaceable with liquid from the interior reservoir (filling 13 via 40 as per Paragraph 54) wherein the method includes leaving the metering chamber exposed to the atmosphere (via 21 thereof as in the orientation of Figure 1 during dispensing as per Paragraph 53) so as to permit substances within the metering chamber to vaporize (employing a liquid propellant having sufficiently high vapor pressure at normal working temperatures to propel as per Paragraph 2); turning the inhaler upright with respect to gravity (paragraph 55) and allowing the canister to extend to a rest position (the dispensing position of Paragraphs 53 and 54 of Twyman) in which the metering chamber communicates with the interior reservoir such that any atmospheric air which has entered the metering chamber is expelled up into the interior reservoir of the canister (inherently, via communication and flow through 24 and 40 to 13); and administering a next dose without priming (as per Paragraphs 53 and 54).  Twyman does not disclose said reservoir to contain atmospheric air and to permit atmospheric air to enter the metering chamber.

Bowman and Twyman are analogous in that both are from the field of administration via metered dose inhalers.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Twyman to be performed by the inhaler of Bowman including the fire system as taught by Bowman such that it is a breath actuated inhaler as taught by Bowman. It is noted that the actuation mechanism of Bowman presses the valve stem (24 in Bowman as per Paragraph 39 of Bowman) into the canister and therefore in the modified Twyman closes communication between the metering chamber and the interior reservoir (by closing slots 40 by 18 as per Paragraph 53 of Twyman) and opens communication between the metering  atmospheric air would enter the metering chamber 13 of Twyman thus wherein the breath actuated inhaler is configured for venting the metering chamber to the atmosphere and permitting atmospheric air to enter the metering chamber. Furthermore, when the valve stem is reset the atmospheric air in the metering chamber 13 of Twyman would be trapped due to the discharge port 21 and hollow section 22 with an open upper end 9 no longer being in fluid communication with the metering chamber 13 as shown in Twyman’s Figures 1 and 3. Thus, it would have been obvious to one of ordinary skill in the art that in the non-dispensing position atmospheric air located within the metering chamber 13 of Twyman is replaced with liquid from the interior reservoir in order to provide consistent dosing from the metering valve to the patient (as per Paragraph 5, 11-12, 52; Figure 1-4) resulting in air in said reservoir of Twyman. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Twyman in view of Bowman with an inhaler having canister fire system because the actuation mechanism operates in response to inhalation by a user, ensuring that a dose of medicament dispensed .

16.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Twyman and Bowman as applied to claim 56 above, further in view of Brand, et al., US 2003/0183226.  Twyman does not disclose said method wherein the respiratory disease or disorder is COPD.
Brand teaches use of a metered dose inhaler (Figure 1a as per Paragraph 128) for the purpose of treating COPD (as per Paragraph 137 of Brand).
Brand and Twyman are analogous in that both are from the field of metered dose inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the method of Twyman to comprise treating COPD as taught by Brand.  It would have been obvious to do so for the purpose of achieving symptom relief in patient’s experiencing COPD. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785